       Case 1:20-cv-01082-YK-MA Document 21 Filed 04/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AL-JALEEL SINGLETON,                     :
     Plaintiff                           :
                                         :             No. 1:20-cv-1082
      v.                                 :
                                         :             (Judge Kane)
K. BRITTAIN, et al.,                     :
      Defendants                         :

                                      ORDER

      AND NOW, on this 9th day of April, 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendants’ motion to dismiss (Doc. 15) is GRANTED;

      2.     The complaint (Doc. No. 2) is DISMISSED WITH PREJUDICE; and

      3.     The Clerk of Court is directed to CLOSE the above-captioned case.



                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
